United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1280
Issued: June 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 3, 2016 appellant, through counsel, filed a timely appeal from January 26 and
June 2, 2016 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP).2
As more than 180 days elapsed from the last merit decision dated May 5, 2015 to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant filed a timely request for oral argument. By order dated December 21, 2016, the Board denied his
request on the grounds that his arguments could be adequately addressed in a decision based on a review of the case
record. Order Denying Request for Oral Argument, Docket No. 16-1280 (issued December 21, 2016).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of the claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 14, 1996 appellant, then a 43-year-old mail handler, filed a traumatic
injury claim (Form CA-1) alleging that he tripped and fell onto his face on a concrete floor and
twisted his back. OWCP accepted the claim for lumbar sprain and L5-S1 disc herniation and
authorized L5-S1 microdiscectomy surgery, which occurred on March 31, 1997.4 Appellant was
paid wage-loss compensation for periods of permanent and partial disability. He accepted an
offer of modified work and returned to full-time modified work on October 20, 1998.
On December 8, 2000 appellant filed a traumatic injury claim (Form CA-1) alleging that
on that day he sustained lower back and left leg injuries in the performance of duty. He stopped
work on December 9, 2000. OWCP accepted the claim for a lumbar strain.5 It also accepted
appellant’s claim for a recurrence of disability beginning April 12, 2001 under this claim.
On January 3, 2005 OWCP accepted appellant’s claim for a recurrence of disability
beginning August 19, 2004 under OWCP File No. xxxxxx808. Appellant accepted modified job
offers on June 17, 2009 and January 6, 2011.
In a July 13, 2013 facsimile, appellant requested OWCP retrieve and reopen his claim
under OWCP File No. xxxxxx808 as the employing establishment was closing the facility where
he had been working. He noted that the modified job that was created for him on July 24, 1998
no longer existed.
On November 8, 2013 appellant filed a claim for a recurrence of disability due to the
withdrawal of his light-duty job beginning October 29, 2013. He noted that his medical
condition had not changed, but the job changed due to closure of the facility. Appellant alleged
that the employing establishment was unable to provide a job to accommodate his permanent
work restrictions.
By letter dated November 1, 2013, OWCP advised appellant as to the definition of a
recurrence and the evidence required to support a claim for a recurrence. It afforded him 30 days
to provide the requested information. OWCP noted that withdrawal of a modified job due to a
reduction-in-force, misconduct, or nonperformance of job duties did not constitute a recurrence
of disability.

4

On December 19, 1996 OWCP combined OWCP File Nos. xxxxxx804 with xxxxxx808, with the latter as the
master file number. In a March 1, 1997 memorandum to file, it noted that OWCP File Nos. xxxxxx296 and
xxxxxx113 were combined as subsidiary files of OWCP File No. xxxxxx808.
5

On January 23, 2000 OWCP combined OWCP File No. xxxxxx697 with OWCP File No. xxxxxx808, with the
former as the master file.

2

By decision dated January 3, 2014, OWCP denied appellant’s recurrence claim as he had
not submitted the evidence requested in OWCP’s November 1, 2013 letter.
On January 24, 2014 counsel requested an oral hearing before an OWCP hearing
representative, which was held on June 27, 2014. At the hearing, appellant testified that his
recurrence was based on the employing establishment’s withdrawal of his modified job. He
related that the plant where he worked had not closed, but the duties he performed had been
moved to another location. Appellant testified that he had bid on another position, but that his
bid was denied.
In a letter dated April 24, 2014,6 the employing establishment informed appellant that
effective April 25,7 2014 he was being placed on enforced leave as there was no work available
within his work restrictions and as he was unable to perform the essential duties of his job
position. It informed appellant that there was no longer any work for him within his restrictions.
In a July 31, 2014 letter, K.N, a hub manager, responded to appellant’s testimony at the
June 27, 2014 hearing. She stated that the facility was no longer a processing facility, but was a
dock transferring mail or hub. At the current time, K.N. had no work available within
appellant’s restrictions.
By decision dated September 11, 2014, an OWCP hearing representative affirmed the
denial of appellant’s recurrence claim. She found that the employing establishment’s withdrawal
of the modified job could not be considered a recurrence as the facility where appellant worked
had closed. OWCP’s hearing representative also found that appellant failed to submit any
medical evidence establishing continued work restrictions due to the accepted employment
injury.
In a letter dated December 4, 2014, counsel requested reconsideration and submitted
additional medical evidence.
In a December 4, 2014 letter, appellant disputed the finding that the facility where he
worked had closed. He noted that the facility transitioned from a processing and distribution
center to a hub.
On December 15, 2014 OWCP received an undated letter from D.B., chief steward,
regarding the downsizing of the Olympia facility. D.B. stated that the facility had not actually
closed, but had transitioned from a processing and distribution center to a mail transfer station or
hub. Both operation and personnel in the facility had been downsized as the result of the
consolidation announced on May 17, 2012. Since appellant was the most senior mail handler at
the establishment, he remained at the facility.
On May 4, 2015 OWCP received an April 30, 2015 letter from C.E., a plant manager.
C.E. noted that appellant performed light-duty work when C.E. was the plant manager from
6

The date “April 23” was handwritten above a crossed out April 24, 2014 date.

7

The typed 25 was crossed out and 24 was handwritten in below.

3

August 2012 to September 2013. He explained that the employing establishment consolidated
the Olympia facility, where appellant performed light-duty/modified work, with the Tacoma
facility. The Olympia facility did not close, but did change operations. Appellant had been told
to contact the new facility manager who would determine whether there were any jobs within his
work restrictions.
By decision dated May 5, 2015, OWCP denied modification. It found that the Olympia
facility which was used for mail processing and distribution, at which appellant was provided
light duty, had ceased to exist, and the facility was now used as a hub. The fact that the plant
remains “open” in the sense that it is now used for a different purpose was immaterial. Per
Part 2.1500.3c of the FECA Procedure Manual, withdrawal of light duty due to a facility closure
is not considered a recurrence of disability.
In a letter dated July 20, 2015, appellant noted that on November 14, 1996 he was injured
at the Seattle Bulk Mail Center and that on October 10, 1998 he returned to light-duty work at
the Olympia facility.
In a letter dated October 28, 2015, counsel requested reconsideration. He noted the
facility from the date of injury had not closed and that appellant’s light-duty job had been taken
away when operations changed at the Olympia facility.
By decision dated January 26, 2016, OWCP denied reconsideration. It found that
appellant had failed to submit relevant and pertinent new evidence or raise a substantive legal
argument and, thus, a merit review was not warranted.
In a letter dated February 22, 2016, appellant requested reconsideration and resubmitted
an April 30, 2015 letter from the plant manager. He argued that the procedure manual provision
regarding closure of a facility was only pertinent to the facility where the injury occurred and not
the facility wherein the modified job was performed. Appellant stated that the Olympia facility
had not closed, but its duties were changed.
By decision dated June 2, 2016, OWCP denied reconsideration. In notice of decision, it
explained the reasons for its decision. OWCP found appellant’s arguments in his reconsideration
requests were cumulative and insufficient to warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.9 To be entitled to a merit review of an OWCP decision denying or
8

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
9

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

4

terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.10 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.11
ANALYSIS
OWCP denied appellant’s claim for a recurrence of disability due to a withdrawal of his
light-duty job in merit decisions dated January 3 and September 11, 2014 and May 5, 2015. It
denied his request for reconsideration in nonmerit decisions dated January 26 and June 2, 2016.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3) requiring OWCP to reopen the case for review of the merits of his claim.
In his February 22, 2016 request for reconsideration, appellant did not identify or show that
OWCP erroneously applied or interpreted a specific point of law.
Counsel attempted to advance a new and relevant legal argument in both his October 28,
2015 and February 22, 2016 requests for reconsideration. He argued that the Seattle facility
where appellant was first injured in 1996 had not closed, and OWCP had erred in denying his
recurrence claim based on the operations change at the Olympia facility. The Board finds that
counsel’s argument has no reasonable color of validity. OWCP previously reviewed the
definition of recurrence of disability, pursuant to its procedures in the merit decision dated
May 5, 2015. Counsel, on reconsideration, offers an unsubstantiated allegation, that the facility
in which appellant first sustained injury, rather than the facility in which he sustained his
subsequent injuries, had not closed and therefore he sustained a compensable recurrence of
disability. He, however, did not offer a legal basis for his argument.12
A claimant may also be entitled to a merit review by submitting pertinent and relevant
new evidence, but appellant failed to submit any evidence with his February 22, 2016
reconsideration request.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered or constitute
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal counsel argues that OWCP failed to provide appellant with an appropriate
explanation for denying his reconsideration requests and failed to provide findings of fact and
clear rationale for the denial of reconsideration. Contrary to counsel’s contention, the record

10

Id. at 10.607(a).

11

Id. at § 10.608(b). See Y.S., Docket No. 08-440, issued March 16, 2009; Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
12

See D.L., Docket No. 16-0342 (issued July 26, 2016).

5

shows that OWCP provided appellant with an explanation for the denial of his reconsideration
requests.
CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 2 and January 26, 2016 are affirmed.
Issued: June 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

